Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In accord with the Amendment filed on November 20, 2020, claims 1, 8, and 15 were amended.  
Claims 1-20 are currently pending, of which claims 1, 8, and 15 are independent claims. 

Response to Amendments
In view of the substantive amendments made to the claims, Applicant’s arguments presented over the non-statutory subject matter rejections have been fully considered and are persuasive.  
In view of the Terminal Disclaimer filed on January 22, 2021 over US Patent Application No. 15/145,093 (now US Patent No. 10,324,435 B2); US Patent Application No. 16/435,999; US Patent Application No. 15/145,068 (now US Patent No. 10,488,878 B2); US Patent Application No. 16/594,367; and US Patent Application No. 16/594,381, the Double Patenting rejection is now withdrawn.  
As noted below, the case is in condition for allowance.

Information Disclosure Statement
The PTO 1449 form of the IDS filed on February 26, 2020 did not properly indicate that all references were considered.  Such PTO 1449 form is now corrected.  In addition, one of the PTO 1449 forms of the IDS filed on August 26, 2020 was not signed and another PTO 1449 

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Richard K. Huffman on January 25, 2021.  A copy of the Interview Summary was mailed with the Notice of Allowance dated February 10, 2021.
Independent claim 15 has been amended as follows: 

IN THE CLAIMS
15. (Currently Amended) A method for prioritizing a demand response program event based on occupancy for one or more buildings of one or more building types participating in a demand response program, the method comprising: 
via a first application disposed in non-transitory memory that is executable by a central processing unit disposed in a network operations center, receiving energy consumption and outside temperature streams Ei(h,T) corresponding to a portion of the one or more buildings, and receiving occupancy components from occupancy stores, and employing the occupancy components for each of the one or more buildings within the portion to process the streams to generate occupancy levels corresponding to the one or more buildings within the portion, and assigning the occupancy levels to remaining ones of the one or more buildings not in the portion, the occupancy components comprising: 
a lower bound of energy consumption, ζ(T), as a function of outside temperature, T, when a corresponding one of said one or more buildings is at minimum occupancy; 
a normalized occupancy profile component, f(h) as a function of a prescribed time increment, h; 
a marginal energy consumption component, D(T) as a function of T; and 
i for each of a first plurality of days, i; wherein γi is determined according to the following equation:  
    PNG
    media_image1.png
    35
    129
    media_image1.png
    Greyscale
 and wherein Δi(h,T) = Ei(h,T) - ζ(T); and 
via a second application disposed in the non-transitory memory that is executable by the central processing unit disposed in the network operations center, optimizing execution of the demand response program event by employing the occupancy components to maintain a global energy use model for the one or more buildings to prioritize dispatch messages to the one or more buildings, and reducing energy consumption of the one or more buildings by a prescribed amount for a prescribed period of time by transmitting the energy reduction control messages to selected ones of the one or more buildings to selectively advance or defer actuation times of electrical devices located within the one or more buildings, to achieve objectives of the demand response program event.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of an apparatus for prioritizing a demand response program event based on occupancy for one or more buildings of one or more building types participating in a demand response program, the apparatus comprising: a network operations center, comprising a central processing unit, transitory memory, and non-transitory read-only memory having computer code disposed therein, said computer code comprising: a first application program, executable to perform functions of an occupancy estimator, configured to receive energy consumption and outside temperature streams Ei(h, T) corresponding to a portion of the one or more buildings, and configured to receive occupancy components from occupancy stores, and configured to employ said occupancy components for each of the one or more buildings within said portion to process said streams to generate occupancy levels corresponding to the one or more buildings within said portion and configured to assign said occupancy levels to said occupancy components comprising: a lower bound of energy consumption, ζ(T), as a function of outside temperature, T, when a corresponding one of said one or more buildings is at minimum occupancy; a normalized occupancy profile component, f(h) as a function of a prescribed time increment, h; a marginal energy consumption component, D(T) as a function of T; and a daily occupancy level component, γi for each of a first plurality of days, i; wherein γi is determined according to the following equation:  
    PNG
    media_image2.png
    35
    129
    media_image2.png
    Greyscale
 and wherein Δi(h,T) = Ei(h,T) - ζ(T);” and second program code for providing a dispatch controller, configured to optimize execution of the demand response program event by employing said occupancy components to maintain a global energy use model for the one or more buildings to prioritize energy reduction control messages to the one or more buildings, and configured to reduce energy consumption of the one or more buildings by a prescribed amount for a prescribed period of time by transmitting said energy reduction control messages to selected ones of the one or more buildings to selectively advance or defer actuation times of electrical devices located within the one or more buildings, to achieve objectives of the demand response program event.

Claim 8
The reasons for allowance of Claim 8 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of an energy management apparatus comprising: a network operations center, comprising a central processing unit, transitory memory, and non-transitory read-only memory having application programs disposed therein, said application programs comprising: computer readable program code executable to prioritize a demand response i(h, T) corresponding to a portion of the one or more buildings, and configured to receive occupancy components from occupancy stores, and configured to employ said occupancy components for each of the one or more buildings within said portion to process said streams to generate occupancy levels corresponding to the one or more buildings within said portion, and configured to assign said occupancy levels to remaining ones of the one or more buildings not in said portion according to building type, “said occupancy components comprising: a lower bound of energy consumption, ζ(T), as a function of outside temperature, T, when a corresponding one of said one or more buildings is at minimum occupancy; a normalized occupancy profile component, f(h) as a function of a prescribed time increment, h; a marginal energy consumption component, D(T) as a function of T; and a daily occupancy level component, γi for each of a first plurality of days, i; wherein γi is determined according to the following equation:  
    PNG
    media_image1.png
    35
    129
    media_image1.png
    Greyscale
 and wherein Δi(h,T) = Ei(h,T) - ζ(T);” and second program code for providing a dispatch controller, configured to optimize execution of the demand response program event by employing said occupancy components to maintain a global energy use model for the one or more buildings to prioritize energy reduction control messages to the one or more buildings, and configured to reduce energy consumption of the one or more buildings by a prescribed amount for a prescribed period of time by transmitting said energy reduction control messages to selected ones of the one or more buildings to selectively advance or defer actuation times of electrical devices located within the one or more buildings, to achieve objectives of the demand response program event.

Claim 15
The reasons for allowance of Claim 15 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method for prioritizing a demand response program event based on occupancy for one or more buildings of one or more building types participating in a demand response program, the method comprising: via a first application disposed in non-transitory memory that is executable by a central processing unit disposed in a network operations center, receiving energy consumption and outside temperature streams Ei(h,T) corresponding to a portion of the one or more buildings, and receiving occupancy components from occupancy stores, and employing the occupancy components for each of the one or more buildings within the portion to process the streams to generate occupancy levels corresponding to the one or more buildings within the portion, and assigning the occupancy levels to remaining ones of the one or more buildings not in the portion, “the occupancy components comprising: a lower bound of energy consumption, ζ(T), as a function of outside temperature, T, when a corresponding one of said one or more buildings is at minimum occupancy; a normalized occupancy profile component, f(h) as a function of a prescribed time increment, h; a marginal energy consumption component, D(T) as a function of T; and a daily occupancy level component, γi for each of a first plurality of days, i; wherein γi is determined according to the following equation:  
    PNG
    media_image1.png
    35
    129
    media_image1.png
    Greyscale
 and wherein Δi(h,T) = Ei(h,T) - ζ(T)”; and via a second application disposed in the non-transitory memory that is executable by the central processing unit disposed in the network operations center, optimizing execution of the demand response program event by employing the occupancy components to maintain a global 
As dependent claims 2-7, 9-14, and 16-20 depend from an allowable base claim, they are at least allowable for the same reasons as noted supra.  Support for the above noted limitations can be found, at least, in FIGS. 1 and 4-11 and corresponding description.
The prior art made of record include Gray et al. (US Patent Publication No. 2020/002,00415 A1); Pavlovski et al. (US Publication No. 2016/0305678 A1); Mohan et al. (US Publication No. 2016/0004237 A1); Matsuoka et al. (US Publication No. 2014/0277795 A1); and Hedley et al. (US Publication No. 2010/0286937 A1).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, any comments should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMC/Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117